Citation Nr: 0530935	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-18 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in 
the April 1965 rating decision that originally granted 
service connection for residuals of a cerebral concussion and 
assigned a noncompensable rating effective from April 1958.

3.  Entitlement to an effective date earlier than February 
12, 2001, for the award of a 10 percent evaluation for 
residuals of a cerebral concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1951 to 
March 1956.  He is a combat veteran of the Korean Conflict.

A rating decision by the New York, New York, Regional Office 
(RO) in April 1965 granted service connection for residuals 
of cerebral concussion, effective April 2, 1958, and assigned 
a noncompensable rating.  Appellant was notified of the 
rating decision in May 1965 but did not appeal.

In February 2001 appellant submitted a claim for service 
connection for headaches and for post-traumatic stress 
disorder (PTSD).  A June 2001 rating decision by the RO 
granted an increased evaluation for residuals of a cerebral 
concussion to 30 percent, based on the reported headaches, 
effective February 12, 2001.  The same June 2001 rating 
decision granted service connection for PTSD at an initial 
rating of 30 percent, also effective as of February 12, 2001.  
Appellant filed a Notice of Disagreement (NOD) in August 2001 
that asserted that a higher initial evaluation was 
appropriate for PTSD.  The NOD also claimed entitlement to an 
effective date of April 1958 for a 10 percent rating for 
cerebral concussion, based on an assertion of clear and 
unmistakable error (CUE) in the April 1965 rating decision 
that had granted noncompensable service connection.  

RO issued a rating decision in October that found there was 
no CUE in the April 1965 rating decision, and the appellant 
submitted an NOD in regard to the CUE decision in October 
2001.  RO issued a Statement of the Case (SOC) relating to 
both issues in May 2003, and appellant perfected his 
substantive appeal on both issues by submitting a VA Form 9 
in June 2003.  RO issued appellant a Supplemental Statement 
of the Case (SSOC) on both issues in March 2005.

To clarify and simplify what is currently on appeal, the 
Board, based on the procedural history outlined above, has 
recharacterized the issues as stated on the cover sheet of 
this document.

Inasmuch as the claim for a higher rating for PTSD involves 
disagreement with the initial rating assigned following the 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  


FINDINGS OF FACT

1.  All notification and development actions have been 
accomplished that are necessary to fairly adjudicate the 
issues on appeal.  

2.  Since the February 2001 effective date of the grant of 
service connection, the appellant's PTSD more nearly results 
in some occupational and social impairment with reduced 
reliability and productivity due to symptoms including panic 
attacks flashbacks, nightmares, intolerance to loud noises, 
irritability, and sleep deprivation.

3.  On April 9, 1965, the RO issued a rating decision that 
granted service connection for residuals of a cerebral 
concussion and assigned an initial noncompensable rating, 
effective April 2, 1958.  The appellant was notified of the 
initial rating decision in May 1965, but he did not initiate 
an appeal.

5.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO in 
April 1965, or that the RO incorrectly applied the applicable 
statutory and regulatory provisions existing at that time, 
and that, but for any such alleged error, the outcome would 
have been different.

6.  VA received the appellant's claim for an increased rating 
for the service-connected residuals of a cerebral concussion 
on February 12, 2001.  

7.  There is no evidence that the service-connected residuals 
of a cerebral concussion had worsened to a compensable level 
within the year prior to February 12, 2001 claim for an 
increased rating for the service-connected cerebral 
concussion with headaches. 


CONCLUSIONS OF LAW

1.  The criteria for an increased 50 percent evaluation, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.130, Diagnostic 
Code 9411 (2005).

2.  The April 1965 RO decision which granted service 
connection for residuals of a cerebral conconcussion and 
assigned a 0 percent rating, did not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.105(a) (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1965).

3.  The criteria for an effective dated earlier than February 
12, 2001, for the award of a 10 percent evaluation for 
service-connected residuals of a cerebral concussion, are not 
met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.150(a), 3.151, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issues of evaluation 
for PTSD and entitlement to earlier effective date for 
residuals of cerebral concussion have been taken.

The RO's duty-to-assist letter in March 2001 informed the 
appellant of the evidence required to substantiate his 
claims, informed him of VA's duty to notify and assist, and 
provided a point of contact for assistance developing his 
claims.  The subsequent rating decision in June 2001, the SOC 
in May 2003, and the SSOC in May 2005 provided updated 
information regarding the status of evidence received, 
evidence needed, and appeals procedures.  After each, 
appellant was given the opportunity to respond.  The Board 
accordingly finds that appellant has received sufficient 
notice of the information and evidence needed to support the 
claim.  The Board also finds that this correspondence 
fulfilled the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, these 
four content-of-notice requirements have been met in the 
instant case.

The Board notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran.  As indicated below, the RO has obtained 
the veteran's complete service medical records (SMRs) and 
treatment records from those medical providers, both private 
and VA, that appellant identified as possibly having relevant 
records for development.  Appellant was afforded VA PTSD 
examinations in April 2001, after submission of his claim for 
service connection, and in April 2003 during the pendancy of 
this appeal.  Appellant has been advised of his entitlement 
to testify at a hearing before the RO and/or before the 
Board, but he has not requested a hearing.  The Board 
therefore finds that VA does not have an unfulfilled duty to 
assist at this point.

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished by way of a 
March 2001 letter.  

The VCAA with its expanded duties is not applicable to a 
claim for revision or reversal of a final decision on the 
basis of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the VCAA is 
not for application pertaining to the veteran's claim for 
clear and unmistakable error.

Given the above circumstances, the Board finds that there is 
no prejudice to the veteran in proceeding, at this juncture, 
with a decision on the each of the claims on appeal. 

II.  Analysis

A.  Initial Evaluation for PTSD

Appellant submitted a claim for service connection for PTSD 
in February 2001, citing exposure to stressors during combat 
in Korea.  The veteran's service personnel record reveals 
that the veteran was engaged in combat, as evidenced by his 
receipt of the Combat Infantry Badge.

Appellant had a VA PTSD examination in April 2001.  The 
examiner reviewed appellant's claims file and noted 
appellant's claimed stressors.  Appellant reported that he 
avoided any stimuli that reminded him of Korea (starving 
children, combat images, etc.).  He also reported intolerance 
for loud noises, irritability, isolation, nightmares two to 
three times per week, and sleep interruption.  The examiner 
stated that the psychiatric symptoms that had been diagnosed 
as "anxiety disorder" since 1965 would have been diagnosed 
as PTSD had that condition been recognized then.  The 
examiner diagnosed current PTSD and assigned a Global 
Assessment of Functioning (GAF) of 50.   

RO issued a rating decision in June 2001 that granted service 
connection for PTSD effective February 12, 2001 (the date of 
receipt of the claim for service connection), with an initial 
rating of 30 percent.  Appellant filed an NOD in August 2001.

Appellant underwent another VA PTSD examination in April 
2003.  The examiner reviewed appellant's medical chart and 
his previous examination in April 2001.  Appellant stated 
that since the previous examination he had been terminated 
from his job and had not sought new employment because 9/11 
made him "a nervous wreck."  Appellant's functioning 
appeared to be relatively stable since the previous 
examination, except for a worsening of his irritability.  
Appellant admitted to some visual hallucinations, paranoia, 
and grandiosity, but he denied auditory hallucinations and 
grandiose delusions.  Appellant admitted occasional suicide 
ideation, but denied suicide plan or homicide ideation.  
Appellant was able to perform personal hygiene and other 
basic activities of daily living.  Appellant was oriented and 
his short-term memory was intact.  Appellant denied engaging 
in ritualistic behavior.  His rate and flow of speech were 
unimpaired.  Appellant admitted to panic attacks while 
driving.  Appellant reported that he has broken sleep of 
approximately 4 to 5 hours per night.  Appellant stated that 
his PTSD symptoms had become worse due to 9/11 and images of 
the Iraq war.  Appellant's wife stated that appellant's 
nightmares had become worse, and that appellant at times 
would awaken screaming and sweating.  Appellant reported 
worsening of flashbacks to 2 to 3 times per week, as well as 
intrusive thoughts about Korea.  He also reported 
irritability, poor sleep, occasional hypervigilance, and 
exaggerated startle response, but denied problems with 
concentration.  The examiner assigned a GAF of 45.

Treatment records from the Bronx VA Medical Center (VAMC) for 
the period April 2001 to January 2005 do not show any 
treatment for PTSD.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  Appellant's claim for service connection 
was received after that date, so the General Rating Formula 
applies.

For a rating of 30 percent (appellant's current level), the 
General Rating Formula requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board has reviewed the VA examinations of record, as well 
as the veteran's contentions.  The Board finds that the 
evidence warrants the assignment of the next higher rating of 
50 percent under Diagnostic Code 9411.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.

The evidence of record substantiates the extent of mental 
impairment necessary to warrant a higher evaluation than 30 
percent.  The veteran's mental disorder results in some 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as panic attacks 
flashbacks, nightmares, intolerance to loud noises, 
irritability, and sleep deprivation.  GAF scores of 45 and 50 
were assigned both by VA examiners in 2001 and 2003.  These 
scores denote serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
claims file reflects symptoms such as these.  There is, 
therefore, a relationship between the assigned GAF score and 
the veteran's PTSD symptoms.

Given the foregoing, the Board finds that the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Moreover, inasmuch as the veteran's PTSD symptoms and GAF 
scores were consistent, as reported in both 2001 and 2003 VA 
examinations, the Board believes that the effect date of the 
grant should be assigned as February 12, 2001, the date of 
the initial granted of service connection for PTSD.

As for the potential for a yet higher rating, as previously 
mentioned, the evidence shows that the veteran has been 
assigned GAF scores of 45 and 50.  The totality of the 
evidence reflects at most serious symptoms, warranting no 
more than a 50 percent rating under the applicable criteria.  
The evidence does not demonstrate that the service-connected 
PTSD is by itself productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.

While the veteran may suffer from some level of social 
impairment, the evidence does not show that he necessarily is 
prevented from establishing and maintaining social 
relationships.  The veteran has been married for several 
years.  He interacts with those at his church and he 
interacts with his children and grandchildren.  See 2001 and 
2003 VA examinations.  As for industrial impairment, the 
evidence reflects that the veteran is not currently working, 
however, there is no evidence that his PTSD alone prevents 
him from working.  The currently assigned 50 percent rating 
adequately compensates the veteran for his industrial 
impairment.  See 38 C.F.R. § 4.1.

The veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under Diagnostic Code 
9411.  Essentially, there is no clinical data to substantiate 
evidence of occupational and social impairment, with 
deficiencies in most areas, including work, school, family 
relationships, judgment, thinking, or mood.  Moreover the 
symptoms enumerated under the criteria for a 70 percent 
evaluation for PTSD including: obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near- continuous panic or 
depression were not documented in either the 2001 or 2003 VA 
examination report.  

In sum, the veteran's PTSD warrants an increased rating to 50 
percent, but no higher as the preponderance of the evidence 
is against a higher rating.  

B.  Clear and Unmistakable Error

The RO's rating decision of April 9, 1965, granted service 
connection for residuals of a cerebral concussion and 
assigned a noncompensable rating, effective April 2, 1958 
(the date of appellant's original application for 
compensation), under 38 C.F.R. § 132, Diagnostic Code 9304 
(1965).  Under Diagnostic Code 9304, chronic brain syndrome 
associated with brain trauma a 0 percent rating is assigned 
for no impairment of social and industrial adaptability and a 
10 percent rating is assigned for slight impairment of social 
and industrial adaptability.  Appellant was notified of the 
April 1965 rating decision in May 1965, but did not appeal 
the assigned 0 percent rating.  Therefore, the decision is 
final.  38 U.S.C.A. § 38 U.S.C.A. § 7105.

The veteran claims CUE in the April 1965 RO rating decision 
due to its assignment of a noncompensable rating for 
residuals of a cerebral concussion.  

Appellant contends that the service medical record shows that 
he was treated for complaints of headaches consequent to a 
motor vehicle accident in service, and those headaches should 
have entitled him to an initial compensable rating.  Thus, as 
a means of establishing CUE, appellant is contending that the 
rating decision in April 1965 was clearly and unmistakably 
erroneous.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(renamed the United States Court of Veterans Appeals on March 
1, 1999) established a three-prong test.  The three prongs 
are:    (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., there must 
be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.

Determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin 
v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel, supra; Fugo, supra; Russell, supra.

RO's rating decision in April 1965 shows that its 
consideration was based on review of appellant's service 
medical record (which showed that in February 1954 appellant 
was treated for a jeep accident in which he was "dazed but 
not unconscious") and a VA neuropsychological examination in 
March 1965 during which appellant reported current symptoms 
of daily dizziness and headaches.  The examiner diagnosed 
mild cerebral concussion in 1954 without residuals, and that 
appellant's current symptoms were a psychoneurosis.  The 
examiner's diagnoses were (1) mild cerebral concussion in 
1954 without residuals, and (2) anxiety reaction with marked 
incapacity.

The Board finds that the evidence before RO at the time of 
the April 1965 rating decision reasonably supports that 
decision.  RO appropriately granted service connection for 
residuals of a jeep accident because that accident was 
verified by objective evidence (the service medical records).  
RO appropriately rated the disability as noncompensable 
because a VA medical examiner provided a competent opinion 
that veteran had no residuals from the cerebral concussion.  
Although the veteran complained of headaches the examiner did 
not link the veteran's headaches to the cerebral concussion 
in service.  Careful review of the file does not reveal any 
competent medical evidence at the time of the April 1965 RO 
decision that links the veteran's headaches to the cerebral 
concussion.  (The Board notes parenthetically that VA medical 
examiners in May 1970 and December 1979 also specifically 
found no residuals of cerebral concussion on examination, and 
a VA medical examiner in January 1999 found status post head 
injury with headaches "by history;" the first medical 
evidence of nexus between headaches and cerebral concussion 
was a VA medical examination in April 2001.)  

The Board finds that the RO's decision in April 1965 was in 
accordance with the extant legal authority.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9304 (1965).  In this regard, there 
was no evidence of impairment of social and industrial 
adaptability due to the cerebral concussion.  

Appellant has not offered any specific allegations as to why 
the April 1965 rating decision was CUE, other than that he 
had headaches at that time.  Since the June 2001 rating 
decision granted 10 percent for headaches as a residual of 
the service-connected cerebral concussion, appellant is 
asserting that he was misdiagnosed in 1965.  This contention 
does not show CUE for two reasons.  First, as noted above, RO 
was aware of appellant's headaches in April 1965 and the 
medical evidence did not link them to his service-connected 
disability.  Second, CUE must involve more than simple 
disagreement over how evidence is weighed.  Damrell, supra, 
at 245; Russell, supra, at 314.  Additionally, a new medical 
diagnosis that "corrects" a previous diagnosis relied on by 
previous adjudicators is the kind of error that cannot be 
considered an error in the original adjudication.  Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992).

Under these circumstances, the Board finds that appellant has 
simply not established, without debate, that the correct 
facts, as they were then know, were not before the RO, or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions applicable at that time, 
and that, but for the alleged error, the outcome of the 
decision would have been different.  Accordingly the Board 
concludes that the April 1965 rating decision that granted 
service connection for residuals of a cerebral concussion and 
assigned an initial noncompensable rating was not clearly and 
unmistakably erroneous.  

C.  Earlier Effective Date

The appellant contends that he is entitled to a compensable 
rating for residuals of a cerebral concussion prior to 
February 12, 2001 - the date of his claim for higher 
(compensable) rating.  Specifically, he asserts that his 
entitlement to compensable rating should be granted back to 
the effective date of original service connection in 1958.  
As discussed above, the Board has determined that there was 
no CUE in the April 1965 RO decision.  As such this decision 
is final.  38 U.S.C.A. § 7105.  Thus, an effective date to 
1958 cannot be awarded as this decision granted a 0 percent 
rating effective from April 1958.

There are two potential ways by which a claimant can 
establish that an effective date earlier than the date of the 
claim is warranted.  One way requires establishing that there 
was a pending (i.e., unadjudicated) claim for increased 
rating filed prior to February 12, 2001.  The other way 
requires evidence from which it is factually ascertainable 
that the claimant' s service-connected disability increased 
in severity to a higher schedular level during the one-year 
period preceding receipt of the claim for increased rating.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).  

In considering whether there were any claims prior to 
February 12, 2001, pursuant to which an increased 
(compensable) rating for residuals of cerebral concussion 
could be granted, the Board must look to how claims are 
defined.  The words "application" and "claim" are defined 
by regulation as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates intent to apply for an identified benefit may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  If a 
claim for disability compensation has been granted with 
respect to service connection, but disallowed as 
noncompensable, certain medical evidence received by VA that 
evidences "a reasonable probability of entitlement to 
benefits" may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  
38 C.F.R. § 3/157(a), (b)(2)-(3).  When determining the 
effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file after the last final disallowance of the claim that 
could be interpreted to be a formal or informal claim for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).   

The appellant filed a request for increased (compensable) 
rating in January 1977, which was denied by a rating decision 
in November 1977.  The appellant was notified of the decision 
in December 1977, but he did not initiate an appeal.

The appellant filed another request for increased 
(compensable) rating in November 1998, which was denied by a 
rating decision in March 2000.  The appellant was notified of 
the decision in March 2000, but he did not initiate an 
appeal.  Thus, the 1977 and 2000 RO decisions are final.  
38 U.S.C.A. § 7105.  There is no correspondence of any kind 
from appellant to VA between the notice of decision in March 
2000 and receipt of his claim for increased rating in 
February 2001, and there is no medical evidence on file 
(treatment records, examinations, etc.) preceding the one-
year period prior to receipt of his claim for increased 
rating in February 2001.

Based on the facts above, the Board finds that there was no 
pending claim prior to February 2001, and no evidence of 
increased disability in the year prior to receipt of 
appellant's claim.

The pertinent legal authority provides that an effective date 
for increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise, the 
effective date will be the date of receipt of the claim or 
the date the entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997).

In this case, the one year period prior to the filing of the 
February 2001 date of claim extends from February 12, 2000 to 
February 12, 2001.  Applying the governing legal authority to 
the facts of this case, there must be evidence within the 
above referenced period showing that the appellant's service-
connected residuals of cerebral concussion met the criteria 
for a compensable rating.  As noted above, there is no 
medical evidence whatsoever relating to this period, and no 
medical evidence regarding appellant's symptoms between the 
unappealed rating decision in March 2000 that denied 
increased (compensable) rating and the request for increased 
(compensable) rating in February 2001.

Under these circumstances, the Board concludes that the claim 
for entitlement to a compensable rating earlier than February 
12, 2001, for service-connected residuals of cerebral 
concussion must be denied.  In reaching this conclusion the 
Board has considered the applicability of the benefit-of-the-
doubt rule; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  












	(CONTINUED ON NEXT PAGE)



See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 50 percent rating for PTSD is granted.

An April 1965 RO rating decision, granting service connection 
and a 0 percent rating for residuals of a cerebral concussion 
was not clearly and unmistakably erroneous.

An effective date earlier than February 12, 2001, for the 
award of a compensable rating for residuals of a cerebral 
concussion, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


